Citation Nr: 1033257	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-30 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center 
in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as posttraumatic stress disorder (PTSD), 
anger, depression, and nightmares.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1955 to January 
1959.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania.

The Veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in July 2009.  A transcript 
of that proceeding is of record.

The Board notes that in his original claim the Veteran described 
the psychiatric disability for which he is seeking service 
connection as PTSD.  In a March 2007 statement, however, he 
indicated that he was unsure what his psychiatric disability 
should be called but that he believed it is related to his active 
service.  The Board notes that the November 2005 rating decision 
addresses not only PTSD but also major depressive disorder and 
anxiety disorder.  In light of the foregoing, the Board has re-
characterized the claim as indicated on the title page and 
hereinbelow.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).


FINDING OF FACT

The Veteran has an acquired psychiatric disability, to include 
major depressive disorder and anxiety disorder, not otherwise 
specified, that is etiologically related to service.



CONCLUSION OF LAW

An acquired psychiatric disability was incurred in active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claims.  In addition, the evidence of record is sufficient to 
establish his entitlement to service connection for an acquired 
psychiatric disability.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 
C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also 
may be granted for any disease initially diagnosed after service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for an 
acquired psychiatric disability because it is related to service.  
Specifically, he contends that he developed a psychiatric 
disability as a result of repeated incidents of personal assault 
that occurred in 1955 while he was stationed in Key West, 
Florida.

The Veteran has described the in-service assaults to which he 
attributes his acquired psychiatric disability in numerous 
written statements and at the July 2009 hearing.  He has 
consistently reported that he was sexually assaulted on two 
occasions by a fellow service member while he was sleeping and 
that he was assaulted by a chief petty officer on a separate 
occasion.  He also has reported that these incidents occurred 
while he was stationed in Key West and that he told no one but 
his sister because he was afraid and ashamed.

The Board finds the Veteran's account of his in-service personal 
assaults to be credible.  Service treatment records reflect no 
diagnosis of an acquired psychiatric disability, but they do 
reflect that the Veteran sought treatment in August 1957 because 
he was "nervous."  Service personnel records confirm that he 
was stationed in Key West, Florida, in 1955.  In addition, the 
Veteran's sister submitted a written statement attesting to the 
fact that her brother had confided in her about the assaults 
while he was home on leave.  The Board notes that her account is 
detailed and consistent with the Veteran's statements and with 
the service personnel records showing that he returned home on 
leave in late 1955.  The Board further notes that both the 
Veteran and his sister are competent to report what they 
personally observed.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).

With respect to medical evidence, the record reflects several 
diagnoses of psychiatric disabilities.  VA treatment records 
dated in January 2005 show that a PTSD screen was negative but 
that a diagnosis of rule-out PTSD was rendered.  A March 2005 
record reflects the opinion of a mental health care provider that 
the Veteran has major depressive disorder and anxiety disorder, 
not otherwise specified, but does not meet all of the diagnostic 
criteria for PTSD.  Subsequent VA treatment records, including a 
record dated in January 2006, reflect the opinions of the 
Veteran's mental health care providers that his psychiatric 
disorders are related to the assaults he experienced in service.  
These opinions are further supported by a January 2007 record, 
which indicates the Veteran was referred to group counseling 
treatment with other veterans who had experienced sexual trauma 
during service.

In light of the competent and credible testimony and statements 
of the Veteran and his sister and the competent and credible 
medical evidence establishing a link between the in-service 
assaults and the Veteran's current acquired psychiatric 
disability, the Board finds that the preponderance of the 
evidence of record weighs in favor of the claim.  Accordingly, 
service connection for an acquired psychiatric disability, to 
include major depressive disorder and anxiety disorder, not 
otherwise specified, is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include major depressive disorder and anxiety 
disorder, not otherwise specified, is granted.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


